Citation Nr: 0906618	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  00-22 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
buttock.

2.  Entitlement to service connection for residuals of a 
right testicle removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from August 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  In February 2002, the Veteran testified at a Travel 
Board hearing regarding his disorders.  A transcript of the 
hearing is of record.  

In an October 2006 decision the Board denied the claims.  The 
Veteran appealed, and in a January 2008 order the United 
States Court of Appeals for Veterans Claims granted a joint 
motion for remand.  In February 2009, the representative 
submitted additional argument and evidence on behalf of the 
appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Board's October 2006 decision, the Veteran's 
service treatment records are not available.  In light of 
that fact, the parties to the joint motion agreed that VA 
must attempt to secure alternative records to include unit 
records, morning reports, and sick call reports which may 
show evidence that the appellant underwent the removal of his 
right testicle.  

Further development is also in order in light of concerns 
expressed in the joint motion relative to the adequacy of the 
VA examinations conducted in 2004.  

Therefore, this case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he provide any 
additional details which would address 
his receipt of treatment in-service for 
his right buttock scar, and residuals of 
a right testicle removal.  In particular 
he should identify his unit of assignment 
at the time that these disorders began, 
and the name and location of any military 
medical facility which provided treatment 
for either disorder.  

2.  Thereafter, and even if the appellant 
fails to provide any additional 
information, the RO should contact the 
National Personnel Records Center, as 
well as any other pertinent records 
depository, and request that they conduct 
a search for all unit records, morning 
reports, inpatient hospital records, and 
sick call reports which may pertain to 
the appellant.  If no records can be 
located the RO must specifically document 
the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
3.  The Veteran should then be afforded a 
musculoskeletal examination to determine 
the nature and etiology of any right 
buttock scar, and a genitourinary 
examination to determine the nature and 
etiology of the right testicle removal.  
The claims file must be made available to 
the examining physicians prior to their 
respective studies.  The examiners are 
hereby notified that the Veteran's 
service medical records are not available 
save for his July 1956 discharge 
examination which does not note the 
existence of either disability.  The 
available record also includes a VA 
Medical Center report pertaining to care 
provided in March and April 1957 which 
again does not note the existence of 
either disorder on physical examination.  
Evidence supporting the existence of 
these disorders since service includes 
the appellant's own statements, as well 
as statements from his spouses.  
 
Following an examination of the appellant 
and a review of all the evidence, the 
examining physicians must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that a right 
buttock scar and residuals of a right 
testicle removal were incurred in-
service.  A complete rationale must 
accompany any opinion provided.

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Following any other indicated 
development, the RO should readjudicate 
the claims.  If any benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


